Citation Nr: 9921373	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
lumbar strain for the period March 14, 1996, to May 20, 1998.

2.  Entitlement to an evaluation higher than 20 percent for 
lumbar strain for the period commencing May 21, 1998.

3.  Entitlement to an evaluation higher than 10 percent for a 
dorsal spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty service from February 1983 to 
February 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for mechanical 
back strain of the thoracic and lumbar spine, and assigned a 10 
percent evaluation effective March 14, 1996.  By a rating 
decision in August 1998, the RO assigned separate ratings for 
disabilities of the lumbar and dorsal segments of the spine.  

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet.App. 119 (1999), an appeal of the disability evaluations 
assigned by an agency of original jurisdiction after an original 
grant of service connection involves consideration as to whether 
staged ratings should be assigned, and the Board notes that 
staged ratings for lumbar strain have been assigned in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  Prior to May 21, 1998, the evidence showed that lumbosacral 
strain was primarily manifested by characteristic pain on motion.

3.  As of May 21, 1998, the evidence showed that the veteran's 
lumbar spine disability was manifested by pain on use, muscle 
spasms, and limitation of motion.

4.  The veteran's dorsal spine disorder is manifested by moderate 
to severe limitation of motion, without demonstrable deformity of 
a vertebral body.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
lumbar strain for the period March 14, 1996, to May 20, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5292, 5295 (1998).

2.  The criteria for an evaluation higher than 20 percent for 
lumbar strain for the period commencing May 21, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5292, 5295 (1998).

2.  The criteria for an evaluation higher than 10 percent for a 
dorsal spine disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5288, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected back disability 
is more severe than is reflected by the currently assigned 
evaluations.  

Initially, the Board notes that the veteran's increased rating 
claims are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (a).  That is, he has presented claims which are 
plausible.  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107 (a).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Ratings Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an increased 
evaluation maybe assigned on the basis of functional loss due to 
pain or weakness, to the extent that any such symptoms are 
supported by adequate pathology.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995). 

I.  Lumbar strain 
 a. Prior to May 21, 1998

The veteran contends that the evaluations assigned since January 
1997 for lumbar strain do not adequately reflect the severity of 
his symptomatology; he has stated that his disability has become 
worse and causes pain, limitation of motion, sleeplessness, and 
radiation of pain to the lower extremities.

In April 1996, the veteran was afforded a VA examination, which 
showed mild lateral thoracic scoliosis.  There was tenderness to 
palpation over the lumbosacral spine and mid-thoracic area, and 
pain and stiffness with straight leg raising to 30 degrees, 
without radicular symptoms.  Range of motion was forward flexion 
to 90 degrees, backward extension to 30 degrees, left and right 
lateral flexion to 30 degrees, and rotation to the left and right 
to 30 degrees.  The examiner noted that the veteran grunted with 
range of motion activity and appeared to have muscular pain with 
activities such as getting on to the examining table.  X-rays of 
the cervical, lumbar and thoracic spine revealed mild thoracic 
scoliosis and a lumbarization of L5-S1, with no evidence of a 
compression fracture.  

The RO has rated the veteran's lumbar strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Under that code, a 10 percent 
evaluation requires lumbosacral strain with characteristic pain 
on motion and a 20 percent evaluation requires lumbosacral strain 
with muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation requires severe lumbosacral strain with listing of 
whole spine to opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.

After reviewing the medical evidence of record, the Board finds 
that a 10 percent evaluation for the veteran's lumbar strain was 
appropriate prior to a VA examination on May 21, 1998, which 
found increased symptomatology. The April 1996 VA examination 
showed pain on motion, but did not show muscle spasm on extreme 
forward bending or loss of lateral spine motion, unilateral, in a 
standing position so as to warrant an evaluation in excess of 10 
percent prior to May 21, 1998.  Moreover, as an evaluation of 10 
percent under Diagnostic Code 5295 contemplates pain on motion, 
the holding of DeLuca does not mandate a different result.  See 
Johnson v. Brown, 9 Vet.App. 7, 9 (1996).

The Board has also considered the applicability of Diagnostic 
Code 5292.  However, the report of the April 1996 VA examination 
did not show moderate limitation of motion, which is required for 
a 20 percent evaluation under Diagnostic Code 5292.  

The preponderance of the evidence is thus against the claim for a 
rating in excess of 10 percent for lumbar strain for the period 
March 14, 1996, to May 20, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295. 

b. As of May 21, 1998

The veteran underwent a VA spine examination on May 21, 1998.  
That examination showed pain and stiffness on straight leg 
raising to 45 degrees on the right and to 35 degrees on the left.  
The examiner noted that the pain was not radicular pain.  There 
was tenderness to palpation directly over the thoracic and lumbar 
spine areas, and tenderness to palpation directly over the 
coccyx.  X-rays showed congenital anomaly of the distal sacrum 
and coccyx.  Range of motion of the lumbar spine was forward 
flexion to 60 degrees, with pain, backward extension to 20 
degrees, with pain, right lateral flexion to 30 degrees and left 
lateral flexion to 15 degrees, with pain, and rotation to left 
and right to 30 degrees.  The veteran exhibited pain by groaning 
while getting onto the examining table, lying down, and sitting 
up.  The musculature of the entire thoracic and lumbar spine very 
tight and tense.  There was a mild to moderate degree of spasm in 
the lumbar area.  The diagnosis was history of mid- and lower 
back inservice injury with limitation of motion, chronic pain, 
and muscle spasm, with exacerbations of severe spasm.

Private outpatient treatment records from Robert G. Drake, M.D. 
were submitted, which showed that, in April 1998, Vicodin was 
prescribed for pain. 

As noted above, Diagnostic Code 5295 provides evaluations of 10 
percent lumbosacral strain with characteristic pain on motion, 
and 20 percent with muscle spasm on extreme forward bending, or 
loss of lateral spine motion, unilateral, in a standing position.  
The veteran's symptomatology, found at the May 21, 1998, VA 
examination, satisfies the criteria for a 20 percent evaluation 
under Diagnostic Code 5295.  However, there was no evidence of 
listing of whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, required for a 40 percent 
evaluation under Diagnostic Code 5295.

The Board has again considered the applicability of Diagnostic 
Codes 5292.  However, the May 1998 examination did not show 
severe limitation of motion of the lumbar spine,  which is 
required for an evaluation in excess of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Because a separate compensable 
evaluation is in effect for disability of the dorsal spine, the 
Board finds that the 20 percent evaluation for disability of the 
lumbar spine, for the period commencing May 21, 1998, adequately 
and appropriately compensates the veteran for the current level 
of lumbar spine disability, so that an evaluation in excess of 20 
percent under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca is not in order.  

II.  Dorsal spine disability

As noted above, the veteran was afforded a VA examination in May 
1998, which  showed range of motion of the lumbar spine of 
forward flexion to 60 degrees, with pain, backward extension to 
20 degrees, with pain, right lateral flexion to 30 degrees and 
left lateral flexion to 15 degrees, with pain, and rotation to 
left and right to 30 degrees.  The examiner noted, in an addendum 
dated in July 1998, that the dorsal and lumbar spine generally 
move together and as such he does not report a separate range of 
motion for the dorsal (thoracic) spine.  

The RO has rated the veteran's dorsal spine disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5291.  Under that code, a 10 
percent evaluation requires moderate to severe limitation of 
motion of the dorsal spine.  The veteran's symptomatology has 
satisfied the criteria for an evaluation of 10 percent under 
Diagnostic Code 5291, which is the maximum schedular evaluation 
under that code.  

The Board has considered the applicability of Diagnostic Code 
5288.  However, the May 1998 VA examination did not show evidence 
of ankylosis of the dorsal spine,  which is required for an 
evaluation in excess of 10 percent under Diagnostic Code 5288. 

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for a 
dorsal spine disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5288, 5291.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).


III.  Conclusion

In reaching this decision, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1997) whether or not they were raised by the 
veteran, as required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the disability 
picture presented by the veteran's back disability is not so 
exceptional or unusual as to render impractical the application 
of regular schedular standards, and thus a referral for an 
evaluation on an extraschedular basis is not warranted. The Board 
is therefore not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

An evaluation higher than 10 percent for lumbar strain for the 
period March 14, 1996, to May 20, 1998, is denied.

An evaluation higher than 20 percent for lumbar strain for the 
period commencing May 21, 1998, is denied.

An evaluation higher than 10 percent for a dorsal spine disorder 
is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

